Title: Report by Albert Gallatin, with Jefferson’s Opinion, 9 July 1801
From: Gallatin, Albert,Jefferson, Thomas
To: 


               
                  Treasury Department July 9th. 1801
               
               The Secretary of the Treasury has the honor to enclose the answer of William Watson Collector of Plymouth to the charges against him transmitted in Mr King’s letter of the 1st. of December last.
               From the several documents it appears that Anton Powell then resident of Havana having purchased in 1799. 1800. from James Byays of Baltimore a new built Maryland vessel registered in the name of said Byays, came in her from Havana to Plymouth, Massachusetts in March 1800 with a Cargo of West India produce
               That having there disposed of part of his cargo, shipped Reuben Beetle of Edgar Town Massachusetts as master, & altered his Vessel from a schooner to a Brigantine, he produced the bill of sale of the vessel from Byays to himself and one from himself to sd. Beetle. Whereupon a new Register was granted in the name of said Beetle—That this last bill of Sale was a colourable paper executed only with intention of obtaining an American Register, which he as resident at Havana even if he was a Citizen could not have obtained.—
               That Benjn. M Watson, Weigher, Inspector &c a. of the Port of Plymouth, and who is understood to have acted as Deputy under Mr. W. Watson the Collector, did also lend his name to said Powell, so as to cover the whole cargo.—
               That the Vessel having been taken by the British, the real owner Powell & said Beetle acknowledged the above mentioned facts; but that said Beetle swore that the Register had been granted to him by the Collector of Plymouth without his taking the Oath of ownership required by Law.
               The two charges against the Collector are 1st. his granting the Register. 2d. his employing B M. Watson—In regard to the first, as bills of sale were produced, the only irregularity, if any was committed, consists in not having administered the Oath to Beetle.
               That he did not administer it, rests on Beetles evidence in great Britain and seems corroborated by the Collectors state of health on the 24th. May 1800. when the transaction took place & by his not being able to find Beetles subscription to the declaration. The verbal declarations of Beetle to Davis form the only evidence tending to shew that the oath was administered.
               There is no appearance of fraud on the part of the Collector, if the oath was not administered it was only neglect probably Owing to the infirmity of age, and from concurrent circumstances there can be little doubt of Beetle being ready at the time to take an oath if it had been required.
               Under all circumstances & considering the character and respectability of Mr. Watson, it seeems that there is not in this transaction Sufficient cause of removal, unless its effect on foreign Courts of Justice and the foreign Commerce of the United States should in the opinion of the President render that measure absolutely necessary.
               But it will at all events be requisite that B. M. Watson should be dismissed from any employment he may still have in the Custom House, either in the public capacity of inspector &c a. or as Deputy of Mr. W. Watson—
               
                  Respectfully submitted by
                  (signed) Albert Gallatin
               
               
               
                  I concur in the above opinion in—both its points. but I think a statement of the case, as it results from the enquiry, should be made, mentioning the age, infirmity & sickness of the Collector at the moment of this transaction, his poverty, and his being clear of the fraud, as circumstances which have influenced the Executive against his removal; and on the other hand that the fraud having rested entirely with the Deputy he has been dismissed and will be forbidden to be employed in any office. this statement being furnished to the Secretary of State, to be forwarded to Mr. King will be communicated by him to the British Minister and the Judge of the Court before whom this transaction had come to light. it will satisfy them that we have no disposition to connive at the frauds of our officers
               
               
                  Signed   Th: Jefferson
                  July 10. 1801
               
            